DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-10 allowed.
The closest relevant art is Park et al (2006/0260783 A1) wherein Park et al disclose a ventilator or an air conditioner for a vehicle comprising dual flow passages (see two passageways 430 in Figure 7) via 2 adjustable doors (432, paragraph 0049) which are operated in three modes: air intake mode (paragraph 0058), bypass mode (paragraph 0057) and air discharge mode (paragraph 0056) and the stage of the motor (150) of the blower (100) can be controlled in an automatic mode or a manual mode (see paragraphs 0052-0055).
Claims 1-5 and 7-10 of this instant patent application differ from the disclosure of Park et al in that a ventilator with dual flow passages comprising a mode switcher on the partition board, and the ventilator has a variety of operating modes, such as, the natural or mechanical driving mode according to outdoor wind speed, and single-effect or multi-effect filtration according to the outdoor air pollution conditions, wherein the single-effect filtration uses only the primary-efficiency filter, while the three-effect filtration uses the primary-, medium-, and high- efficiency filters, and the mode switcher on the partition board can open or close the by-pass baffle to bypass or go through the medium- and high-efficiency filters for switching between the single-effect and multi-effect filtration.  In case some indoor pollution sources need to be removed quickly, the recirculated indoor 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener, can be reached at the telephone number (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        October 18, 2021